Citation Nr: 1630086	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and diabetes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from January 1958 to March 1967 and from January 1968 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in March 2010.  The RO issued a statement of the case (SOC) in April 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2012.  In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2015, the Board remanded the Veteran's claim for service connection for further development.  A SSOC was issued in May 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran's hypertension is not the result of a disease or injury in active service,  is not shown to be caused or aggravated by the service-connected diabetes mellitus, or due to exposure to herbicide (Agent Orange).




CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, and in-service herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the April 2009 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The April 2009 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c)(1)-(3) (2015).  

A Video Conference Board hearing was held in October 2015.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board notes that the case was remanded in December 2015.  The Board's December 2015 remand directed that outstanding VA treatment records be obtained, and that the Veteran be afforded a VA examination to determine the nature and etiology of his hypertension.  Outstanding VA treatment records were obtained and the Veteran was afforded a VA examination.  

The Veteran underwent a VA examination in April 2016.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the April 2016 examination was inadequate.

A SSOC was issued in May 2016.  Accordingly, the requirements of the December 2015, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue. 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent  containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f). 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam). In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The Veteran served on the USS Piedmont from December 1970 to March 1973.  The Veteran's Military Occupational Specialty (MOS) was a Surface Sonar Fire Control System Tech, which is comparable to a civilian occupation of a radio mechanic.  The Veteran has been consistent in his contention that the USS Piedmont was used to repair other ships anchored in Da Nang Harbor.  As stated in the December 2015 Board decision, all reasonable doubt was resolved in favor of the Veteran, and the Board found that it was as likely as not that the Veteran served in the Republic of Vietnam.  As such, the Veteran's exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  Logan Street Medical Group records indicate the Veteran was diagnosed with hypertension in August 2005, and VA treatment records indicate that in January 2006 the Veteran was noted as having hypertension, and on VA examination in April 2016, the examiner confirmed the Veteran's current diagnosis of hypertension.  Thus, the Veteran has satisfied the first element of service connection.

The STRs are silent for documentation of hypertension. 

The Veteran submitted his initial claim for VA compensation benefits in December 2008.  In April 2012, on the VA Form 9, the Veteran reported his belief that his hypertension is a direct result of exposure to herbicides.   

The Veteran received treatment at Logan Street Medical Group.  Records from May 2003 indicate the Veteran was assessed with no history of hypertension.  In August 2005 the Veteran was found to have hypertension.  In an October 2006 entry, the Veteran's hypertension was noted as being benign and essential.  Prior to August 2005, there is no evidence of hypertension. 

VAMC treatment records from 2005 through 2016 were reviewed, and indicate the Veteran was assessed with having hypertension in January 2006.  There is no indication in these records of a correlation between hypertension and diabetes, or hypertension and herbicides exposure.   

At his hearing the Veteran's representative alleged that the Veteran's hypertension may be secondary to his diabetes mellitus.

The Veteran was afforded a VA examination in April 2016.  The examiner noted the Veteran has hypertension.  The examiner opined that it is less likely than not that the Veteran's hypertension was incurred in or caused by an event during service.  The examiner concluded that it is less likely than not that his hypertension was incurred in, caused by or aggravated by diabetes.  The rationale provided was that the Veteran's hypertension began over 28 years following service.  The examiner noted that the Veteran's hypertension was diagnosed at approximately the same time the Veteran's diabetes was diagnosed.  The examiner also concluded that the Veteran's diabetes, to include complications thereof, have not aggravated or caused hypertension.  The examiner's rationale was that there are no complications of diabetes nor medication used to treat the disorder of diabetes that are causally related to hypertension.  
 
The probative value of the medical opinion depends on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the April 2016 VA opinion was based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  For these reasons, the Board finds that the VA examiner's opinion is dispositive of the direct service connection nexus question presented in this case.  

The preponderance of the evidence is against direct service connection.  The Board will now address secondary service connection.  


As stated above, the April 2016 examiner provided a negative opinion based on the fact that the Veteran's hypertension was diagnosed at approximately the same time the Veteran's diabetes was diagnosed.  Further, the examiner noted, there are no complications of diabetes nor medication used to treat diabetes, that are related to the onset of hypertension.  

The VA examiner clearly reviewed the evidence in the claims folder.  The examiner provided a medical opinion that was supported by, and consistent with, the evidence of record.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's hypertension was not  caused or aggravated by his service-connected diabetes, or caused or aggravated by complications of diabetes, based on sound rationale.  The VA and private treatment records do not provide contrary opinions.  As such, service connection on a secondary basis is not warranted.

In regards to presumptive service connection, VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any condition other than those for which VA has found a positive association between the condition and such exposure.  Hypertension has not been associated with exposure to herbicide agents.  Therefore, the Veteran's currently diagnosed hypertension is not subject to the presumption.  

As a final point, the Board observes that the Veteran submitted an internet article from July 2007 titled "Agent Orange linked to blood pressure."   This article details that Veterans exposed to Agent Orange during the Vietnam War may have increased risk of high blood pressure.  However, such does not provide persuasive support for the claim.  This article is not specific to this Veteran.  Furthermore, each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Therefore, while the Board has considered the internet article, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case are determinative.



The record contains no other evidence suggesting any possible linkage between hypertension and the Veteran's time in service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes, is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.   




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


